        Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 1 of 26




                    UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF NEW YORK




CONVERGEN ENERGY LLC, et al.,

                    Plaintiffs,
v.                                         CASE NO.: 1:20-CV-03746 (LJL)

STEVEN J. BROOKS, et al.,

                    Defendants.




              SPECIALLY APPEARING DEFENDANTS’ REPLY BRIEF
                  IN SUPPORT OF THEIR MOTION TO DISMISS




Ryan. M. Billings                                Benjamin LaFrombois, P.H.V.
S.D.N.Y. Bar No. RB0378                          William E. Fischer, P.H.V.
Kohner, Mann & Kailas, S.C.                      Von Briesen & Roper, s.c.
4650 N. Port Washington Road                     2905 Universal Street, Suite 2
Milwaukee, WI 53212                              Oshkosh, WI 54094

Attorneys for Steven J. Brooks,                  Attorneys for Convergen Energy WI,
Gregory Merle, NianticVista Energy, LLC,         LLC, Theodore J. Hansen and
and Riverview Energy Corporation                 Brian R. Mikkelson
    Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 2 of 26




                           TABLE OF CONTENTS

INTRODUCTION ………………………………………………………………………………...1

ARGUMENT……………………………………………………………………………………...2

   I.     THIS DISPUTE CANNOT BE ADJUDICATED IN THIS COURT.……………..2

          A.   The Parties Agreed to Resolve All Claims Raised in the Complaint
               Through Binding Arbitration. ……………………………………………..2

          B.   The Permissive Venue Clause in the Amended Closing Statement Does
               Not Override the Mandatory Arbitration Clauses in the
               Acquisition Agreement and Other Ancillary Contracts. …………………..4

          C.   Any Claim Not Subject to Arbitration Must Be Litigated in Wisconsin. …..7

   II.    LIBRA FAILS TO STATE A CLAIM, AND OFFERS NO MEANS OF
          CURING ITS FAILURES………………………………………………………....8

          A.   Libra Fails to State Fraud Claims. …………………………………………8

               1.     The Amended Closing Statement is fatal to Libra’s fraud claims…8

               2.     Libra relies on the Amended Closing Statement to
                      support its claims…………………………………………………10

               3.     In any event, Libra fails to plead fraud with particularity……........11

          B.   Libra Fails to State Fiduciary Duty Claims. ……………………………...12

          C.   Libra Fails to State Misappropriation or
               Stored Communications Act Claims. …………………………………….14

   III.   LIBRA FAILS TO ESTABLISH PERSONAL JURISDICTION OVER
          RIVERVIEW, AND FAILS TO STATE CLAIMS AGAINST RIVERVIEW,
          MIKKELSON, HANSEN OR CEW……………………………………………..15

          A.   Libra Fails to State a Claim or Establish Personal Jurisdiction
               Over Riverview.. ………………………………………………………...16

          B.   Libra Fails to State Claims Against Mikkelson or Hansen………………..17




                                        -ii-
    Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 3 of 26




        C.    Libra Does Not Dispute that the Complaint Fails to State a Claim
              Against CEW…………………………………………………………….19

CONCLUSION…………………………………………………………………………………..20




                                  -iii-
        Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 4 of 26




                           TABLE OF AUTHORITIES

Cases

Ashcroft v. Iqbal,
       556 U.S. 662 (2009)………………………………………………………………..2, 15, 19

Bank Julius Baer & Co. v. Waxfield Ltd.,
       424 F.3d 278 (2d Cir. 2005)……………………………………………………………..6, 7

Bell Atl. Corp. v. Twombly,
        550 U.S. 544 (2d Cir. 2007)……………………………………………………2, 15, 19, 20

Blanton v. Domino's Pizza Franchising LLC,
       962 F.3d 842 (6th Cir. 2020)……………………………………………………………….4

Buckeye Check Cashing, Inc. v. Cardegna,
      546 U.S. 440 (2006)……………………………………………………………………….3

Caines v. City of New York,
       No. 13-CV-676 (VEC), 2015 WL 13021892 (S.D.N.Y. July 8, 2015)……………………18

CMS Investment Holdings, LLC v. Castle,
      No. CV 9468-VCP, 2015 WL 3894021 (Del. Ch. June 23, 2015)………………………...13

Contec Corp. v. Remote Sol., Co.,
       398 F.3d 205 (2d Cir. 2005)………………………………………………………………..4

Dowe v. Leeds Brown Law P.C.,
      419 F. Supp. 3d 748 (S.D.N.Y. 2019)……………………………………………………...3

Gantler v. Stephens,
       965 A.2d 695, 708-09 (Del. 2009)………………………………………………………..13

Glob. Network Commc’ns, Inc. v. City of New York,
       458 F.3d 150 (2d Cir. 2006)………………………………………………………………10

Green Tree Fin. Corp.-Ala. v. Randolph,
      531 U.S. 79 (2000)………………………………………………………………………...3

Gualandi v. Adams,
      385 F.3d 236, 241 (2d Cir. 2004)…………………………………………………………16




                                      -iv-
       Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 5 of 26




HDI Glob. SE v. Lexington Ins. Co.,
      223 F. Supp. 3d 595 (S.D.N.Y.2017)………………………………………………………3

In re Our Alchemy, LLC,
       No. 16-11596 (KG), 2019 WL 4447519 (Bankr. D. Del. Sept. 16, 2019)………………...13

Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc.,
       252 F.3d 218 (2d Cir. 2001)………………………………………………………………..3

Prima Paint Corp. v. Flood & Conklin Mfg. Co.,
      388 U.S. 395 (1967)……………………………………………………………………….3

Tolbert v. Queens Coll.,
       242 F.3d 58, 75 (2d Cir.2001)………………………………………………………….7, 17

TravelCenters of Am., LLC v. Brog,
       No. CIV.A. 3516-CC, 2008 WL 1746987 (Del. Ch. Apr. 3, 2008)…………………….....13

Triple H Family Ltd. P'ship v. Neal,
       No. CV 12294-VCMR, 2018 WL 3650242 (Del. Ch. July 31, 2018)…………………….13

WaveDivision Holdings, LLC v. Millennium Digital Media Sys.,
      LLC, No. C.A. 2993-VCS, 2010 WL 3706624 (Del. Ch. Sept. 17, 2010)………………..13

Statutes & Rules

6. Decl. C. § 118-1101……………………………………………………………………………13

Fed R. Civ. P. 8…………………………………………………………………………………….2

Fed R. Civ. P. 9…………………………………………………………………………………….2

Fed. R. Civ. P. 11…………………………………………………………………………………15

Fed R. Civ. P. 12…………………………………………………………………………………...2




                                        -v-
          Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 6 of 26




        Specially Appearing Defendants Steven J. Brooks, NianticVista Energy, LLC, Convergen

Energy WI, LLC, Gregory Merle, Theodore J. Hansen, Brian R. Mikkelson, and Riverview Energy

Corporation (collectively, “Defendants”) respectfully submit this reply brief in in support of their

motion to dismiss Plaintiffs’ (“Libra”) Complaint.1

                                            INTRODUCTION

        Libra agreed to arbitrate this dispute. As the Court recently held with respect to the Supply

Agreement action, Libra’s sole argument against arbitration—that the contracts as a whole were

the product of fraud—fails as a matter of law. The Court should dismiss the Complaint in favor of

arbitration. While the Court need proceed no further, Libra also agreed in multiple contracts to

litigate disputes exclusively in Wisconsin, and any surviving claims should be transferred to the

Wisconsin courts. These forum-selection clauses are independently dispositive of this Motion.

        If the Court nevertheless considers the substance of Libra’s claims, the Court should

dismiss the Complaint for failure to state a claim. In their opening brief, Defendants provided a

thorough analysis of the Complaint’s allegations in light of the contracts at issue and governing

law. Libra’s opposition brief presents scattershot arguments that fail to plug all the holes in the

Complaint’s leaky boat. Among other things, Libra fails to rebut the facts that:

                Libra pled that it discovered and investigated the alleged misrepresentations
                 before knowingly entering into a second closing, reaffirming the sale;




1
 As with Defendants’ Opening Brief (ECF No. 92) (“Opening Br.”), “CE” means Plaintiff Convergen Energy LLC,
“L’Anse” means Plaintiff L’Anse Warden Electric Company, LLC, “Libra Capital” means Plaintiff Libra Capital US,
Inc., “CEW” means Defendant Convergen Energy WI, LLC, “Niantic” means Defendant NianticVista Energy, LLC,
“Riverview” means Defendant Riverview Energy Corporation, “Brooks” means Defendant Steven J. Brooks, “Merle”
means Defendant Gregory Merle, “Hansen” means Defendant Theodore J. Hansen, “Mikkelson” means Defendant
Brian R. Mikkelson, “Andueza” means Fidel Andueza, Libra’s Chief Investment Officer and CE’s, L’Anse’s and
CEW’s President and Manager and Brooks’ former supervisor, “Diaz” means Ydalberto (Bert) Diaz, Libra’s General
Counsel and CE’s, L’Anse’s and CEW’s other Manager (with Andueza), and “BMO” means non-party BMO Harris
Bank N.A., secured lender to L’Anse and CEW. “Opp. Br.” means Libra’s Opposition Brief (ECF No. 107).
         Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 7 of 26




               Libra delegated control of the Delaware LLCs in question to Managers
                Andueza and Diaz, making officers like Brooks, Hansen and Mikkelson
                inferior and imposing no fiduciary duties on them;
               CE unambiguously sold all the intellectual property at issue to Niantic.
                Libra cannot establish ownership of that intellectual property unless it
                convinces the arbitration panel to rescind the Acquisition Agreement due to
                fraud, and thus Libra’s intellectual property claims are derivative of its fraud
                claims and fall with them;
               Even ignoring Libra’s core pleading failures, Libra fails to present a
                plausible claim against Mikkelson, Hansen, CEW or Riverview, and fails to
                establish that this Court has personal jurisdiction over Riverview; and
               Libra neither seeks leave to replead nor suggests how it could remedy the
                inherent failings of its claims.

       The Complaint is comprised of a morass of half-truths, conclusory allegations and

conjecture, and does not meet the requirements of Rules 8, 9 and 12, or the plausibility standard

articulated in Iqbal and Twombly. Defendants respectfully ask the Court to dismiss this action.

                                            ARGUMENT

I.     THIS DISPUTE CANNOT BE ADJUDICATED IN THIS COURT.

       A.       The Parties Agreed to Resolve All Claims Raised in the Complaint Through
                Binding Arbitration.

       This dispute arises in connection with the rights and obligations established by several

contracts that either contain mandatory arbitration clauses or exclusive Wisconsin forum-selection

provisions. (See Opening Br., at 15-18, 23-25.) Of those contracts, the most central is the

Acquisition Agreement itself, which is the foundation of Libra’s case and the seed out of which

all of Libra’s causes of action grow. Libra does not contest (nor could it) that every claim it brings




                                                  -2-
          Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 8 of 26




arises in connection with the sale of CEW.2 For the same reasons the Court recently denied Libra’s

motion to stay the Supply Agreement arbitration (Order, ECF No. 109 (Aug. 5, 2020) (the “August

5 Order”)), this action should be dismissed in favor of arbitration.

        Libra attempts to resist arbitration by arguing that the Acquisition Agreement as a whole

was the product of fraud. The reasoning in the August 5 Order applies equally to the mandatory

arbitration clause in the Acquisition Agreement, and leads to the same result. Under the federal

severability principle explained in Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395

(1967), and Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440 (2006), arbitration clauses

are automatically severable from the contracts in which they appear, and a party may not avoid a

mandatory arbitration clause based merely on the assertion that the entire contract was induced by

fraud. (August 5 Order, at 8.) Libra’s argument fails as a matter of law.

        Further, as the party opposing arbitration, it is Libra’s “burden of proving that the claims

at issue are unsuitable for arbitration.” Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91-

92 (2000). Libra’s Complaint makes no allegation concerning the Acquisition Agreement that

challenges “the arbitration clause itself, or argue[s] that it was fraudulently induced or suffers from

some other defect.” See HDI Glob. SE v. Lexington Ins. Co., 232 F. Supp. 3d 595, 603 (S.D.N.Y.

2017) (granting motion to compel arbitration).3 Moreover, the record contains no evidence specific



2
  Indeed, the Acquisition Agreement unequivocally states: “Any dispute arising between the Parties in connection
with this Agreement, which cannot be resolved by the Parties themselves, shall be submitted to binding arbitration.”
(Opening Br., Ex. 3, ECF No. 92-3 (“Acquisition Agreement”), §§ 9.7(a)-(c).) The “presumption of arbitrability”
created by this broad language covers all of Libra’s claims. Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading
Inc., 252 F.3d 218, 224 (2d Cir. 2001); see also Opening Br., at 23-24.
3
  The Complaint also makes no allegation raising any formation issue with respect to the Acquisition Agreement. The
Acquisition Agreement, like the Supply Agreement, was signed on Libra’s behalf by Andueza, the President and




                                                        -3-
           Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 9 of 26




to the arbitration clause that shows the clause was the product of any fraud. See Dowe v. Leeds

Brown Law P.C., 419 F. Supp. 3d 748, 759 (S.D.N.Y. 2019) (“claims of fraud in the inducement

of the contract generally are for arbitrators to decide.” (internal citation omitted)). Libra has failed

to meet its burden of showing that the arbitration clause of the Acquisition Agreement, as opposed

to the entire contract, was procured by fraud. (See August 5 Order, at 9.) Thus, its arguments fail.

         In addition, the Complaint alleges that former Libra employees Brooks, Hansen and

Mikkelson behaved inappropriately in connection with their employment with Libra, and the 2014

Brooks Employment Agreement, the 2017 and 2020 Mikkelson Employment Agreements, and the

2020 Hansen Employment Agreement all require arbitration of any dispute related to employment.

(Opening Br., at 17-18, 23-24.) Libra does not even attempt to argue, let alone present evidence to

prove, that the arbitration clauses in all of these agreements were the product of fraud. This action

should be dismissed in favor of arbitration.4

         B.       The Permissive Venue Clause in the Amended Closing Statement Does Not
                  Override the Mandatory Arbitration Clauses in the Acquisition Agreement
                  and Other Ancillary Contracts.

         In a further attempt to resist arbitration, Libra argues that the Amended Closing Statement’s

permissive New York venue clause supersedes the mandatory arbitration clause in the Acquisition




Manager of CE and CEW, as well as Libra’s Chief Investment Officer (not by Brooks). (August 5 Order, at 3, 10.)
Also, courts have routinely held that the parties’ decision in an arbitration clause to utilize the American Arbitration
Association’s (“AAA”) Rules, particular Commercial Rule 7, reflects an express delegation to the arbitrator of all
questions of arbitrability. Contec Corp. v. Remote Sol., Co., 398 F.3d 205, 208 (2d Cir. 2005); Blanton v. Domino's
Pizza Franchising LLC, 962 F.3d 842, 844–46 (6th Cir. 2020) (All 11 Courts of Appeal that have considered the issue
agree, and the twelfth would likely concur); Acquisition Agreement, § 9.7(b) (adopting AAA’s Commercial Rules;
Opening Br., at 17 (Defendants’ employment agreements with Libra also invoke AAA Rules).
4
  The body of the Acquisition Agreement is silent as to location for the arbitration, but the Supply Agreement
(referenced in and attached as an exhibit to the Acquisition Agreement), specifies a Wisconsin arbitration. (Acquisition
Agreement, § 5.9; Supply Agreement (ECF No. 92-6), § 11.) The better view is that arbitration should occur outside
this District, which requires dismissing or staying this action. (Opening Br., at 25 & n.15.) Libra does not contest that
dismissal is the appropriate remedy if this dispute must be arbitrated, or that the arbitration should occur in Wisconsin.



                                                           -4-
         Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 10 of 26




Agreement. But the venue language in the Amended Closing Statement is expressly limited to the

adjustments made in that agreement (which otherwise affirms the Acquisition Agreement in every

respect), and a permissive venue provision does not overcome a mandatory arbitration clause.

        Libra misrepresents the venue language in the Amended Closing Statement. (Opp. Br., at

1, 13.) First, the language applies to: “Any action or proceeding seeking to enforce any provision

of, or based on any right arising out of, this Agreement.” (ECF No. 92-8 (“Am. Closing

Statement”), at 2 (emphasis added).) The Amended Closing Statement accomplished important

but limited tasks. In all other respects, other than “as expressly modified” in the Amended Closing

Statement, “all of the terms, conditions and other provisions of the Acquisition Agreement…are

hereby ratified and confirmed and shall continue to be in full force and effect in accordance with

their respective terms.” (Id., at 2.)

        Second, the Amended Closing Statement’s forum-selection clause is expressly permissive:

“Any action or proceeding seeking to enforce any provision of, or based on any right arising out

of, this Agreement may be brought against any of the parties in the [federal or state] courts of the

State of New York. . . .” (Am. Closing Statement, at 2 (emphasis added); cf. August 5 Order, at 3-

4.) A permissive venue clause of that kind cannot overwhelm the parties’ compact in the

Acquisition Agreement that: “[a]ny dispute arising between the Parties in connection with this

Agreement, which cannot be resolved by the Parties themselves, shall be submitted to binding

arbitration.” (Acquisition Agreement, §§ 9.7(a)-(b) (emphasis added); cf. August 5 Order, at 3.5)




5
 Contrary to Libra’s claims that “Defendants deliberately omit any mention of this inconvenient provision,” and its
pile-on characterization that “This type of gamesmanship typifies the arguments Defendants have put forth in seeking
dismissal” (Opp. Br., at 1-2), Defendants accurately described the scope and permissive nature of the Amended
Closing Statement in their opening brief (Opening Br., at 16).



                                                        -5-
         Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 11 of 26




         Libra also tries to manufacture an inconsistency between the permissive venue language in

the Amended Closing Statement and the mandatory arbitration language in the Acquisition

Agreement. No such inconsistency exists. First, the Amended Closing Statement affirms all terms

of the Acquisition Agreement that are not “expressly modified.” When the Amended Closing

Statement does expressly modify the Acquisition Agreement, it notes or names the provision of

the Acquisition Agreement that is being changed.6 The Amended Closing Statement makes no

reference to the Acquisition Agreement’s arbitration clause, which is not “expressly modified.”

         Second, the two clauses target different types of claims (claims arising in connection with

the 44-page Acquisition Agreement versus claims to enforce rights created in the two-page

Amended Closing Statement, respectively). To the extent there is any overlap, it is not uncommon

for agreements to have both mandatory arbitration and permissive litigation venue clauses, as

every arbitration requires back-end litigation to confirm the arbitral award, and there is often need

for court intervention to facilitate arbitration (to appoint arbitrators, compel arbitration, or, as here,

to dismiss an improperly-brought action). Courts in this Circuit have held that when both

mandatory arbitration and permissive litigation venue clauses are present, the mandatory

arbitration provision controls.

         In Bank Julius Baer & Co. v. Waxfield Ltd., the Second Circuit considered this issue, and

held that when both mandatory arbitration and permissive venue clauses are at issue, the mandatory

arbitration clause controls. 424 F.3d 278, 282 (2d Cir. 2005). The court determined that it could

not “say that the . . . [c]lause, which does not even mention arbitration, either ‘specifically




6
 See Am. Closing Statement, at 1-2 (expressly modifying §§ 1.2(b)(ii), (iii) (vi), and 12.5(b)(i) of the Acquisition
Agreement, and explaining as well that it “amends, restates and replaces in its entirety” the prior Closing Statement).



                                                         -6-
         Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 12 of 26




precludes’ arbitration or contains a ‘positive assurance’ that this dispute is not governed by the

[a]rbitration [a]greement.” Id., at 284. Instead, noting the strong presumption in favor of

arbitration, the court held that the agreements should be read to complement each other, with the

former requiring arbitration and the latter permitting enforcement of arbitral awards in New York

courts. Id. The same reasoning applies here.

        Lastly, the Amended Closing Statement does not impact the four employment agreements

entered into by Libra and Brooks, Mikkelson, and Hansen. Libra’s flawed claims of fraud,

fiduciary duty and misappropriation arise from Brooks’, Mikkelson’s and Hansen’s roles as Libra

employees, and Libra agreed to arbitrate employment disputes as well. (Opening Br., at 24.) For

all of these reasons, the Court should dismiss this action in favor of arbitration.

        C.       Any Claim Not Subject to Arbitration Must Be Litigated in Wisconsin.

        In addition, multiple forum-selection clauses throughout numerous agreements implicated

in this dispute require that any litigation be brought in Wisconsin. (Opening Br., at 25-27.) Libra’s

opposition brief devotes only a footnote to these forum-selection agreements, making the

unsupported statement that: “The forum selection clauses are likewise not triggered.” (Opp. Br.,

at 14 n.7.) Libra’s argument is conclusory, undeveloped, and waived. See Tolbert v. Queens Coll.,

242 F.3d 58, 75 (2d Cir.2001) (“[I]ssues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived.” (internal quotation marks omitted)).

If the Court rules that any of Libra’s claims can be litigated, those claims should be transferred to

the Western District of Wisconsin.7




7
 See Opening Br., at 27 n.16. Libra does not contest that the Western District of Wisconsin, on balance, is the
appropriate venue for litigation under the forum-selection clauses.



                                                     -7-
        Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 13 of 26




II.    LIBRA FAILS TO STATE A CLAIM, AND OFFERS NO MEANS OF CURING ITS
       FAILURES.

       A.      Libra Fails to State Fraud Claims.

               1.      The Amended Closing Statement is fatal to Libra’s fraud claims.

       Libra alleges it “uncovered” and “immediately investigated” the “fraudulent scheme”

alleged here beginning February 1, 2020, the day after the effective date of the January 31 closing.

(Complaint, ¶¶ 41-44, 63.) Notwithstanding Libra’s awareness of the alleged fraud and the

investigation of it that Libra launched in early February, Libra willingly and knowingly executed

the Amended Closing Statement on February 21, 2020. (Am. Closing Statement, at 1.)

       That contract, executed by Libra’s General Counsel Diaz on behalf of CE and L’Anse,

expressly states:

               “The Buyer and Seller agree that there will be no further adjustments
               or changes to this Amended and Restated Closing Statement after
               the date hereof, as both Parties have confirmed that this document is
               now complete and accurate in all regards.”

               “By signing this Amended and Restated Closing Statement, each
               Party confirms and ratifies that the Closing was completed on the
               Closing Date.”

               “Other than as expressly modified pursuant to this Amended and
               Restated Closing Statement, all of the terms, conditions and other
               provisions of the Acquisition Agreement and the O&M Agreement
               are hereby ratified and confirmed and shall continue to be in full
               force and effect in accordance with their respective terms.”

(Id., at 2.) Thus, at a time when Libra alleges it was aware of the “double-dealing” on which Libra

bases its Complaint, Libra voluntarily reaffirmed and closed the sale of CEW a second time.

       Libra mischaracterizes Defendants’ argument as a “ratification” defense. Ratification

occurs when an agent acts without actual authority and the principal approves the agent’s actions




                                                -8-
         Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 14 of 26




after-the-fact. That is not what occurred here, as Andueza, CE’s, L’Anse’s and CEW’s Manager,

had full authority to enter into the agreements.8 Rather, Defendants’ point is that Libra has pled

itself out of Court, by bringing claims of fraud based on conduct that Libra also pleads it was aware

of and had investigated by the time this deal was ultimately consummated.

        Ignoring its agreement that the sale price was “final” and “no further adjustments” would

be made, Libra notes that there was no release in the Amended Closing Statement. (Opp. Br., at

3.) This is a distraction, because CE represented and warranted to Niantic in the Amended Closing

Statement that there was no basis for any litigation or investigation of Brooks, Hansen, Mikkelson,

CE or CEW. There is no call for a release when the party who would be providing that release

represents and warrants that there is no basis for any claim. (Opening Br., at 13.9)

        Libra tries to inject further confusion by claiming that Libra “required” some sort of

“independent valuation” to occur after the second closing. (Diaz Declaration, ECF No. 108, ¶ 4.)

But Libra points to no contract in which any Defendant agreed to such an “independent valuation.”

The contract the parties did agree to unequivocally states that the price is “final” and will not be

subject to “further adjustments.” If Libra wanted a post-closing valuation, it should have negotiated

and included language to that effect. Instead, it agreed that the price was “final” in all respects and

there would be no further changes. Diaz’s self-serving parol evidence cannot rewrite the contract

that Diaz negotiated, agreed to, and signed on Libra’s behalf as both CE’s Manager and Libra’s

General Counsel.




8
 Accordingly, the ratification cases Libra cites to support its argument (Opp. Br., at 2-3) are inapposite.
9
 See also Acquisition Agreement, § 8.2(c)(i) (CE’s representation in § 2.16 that there was no basis for litigation is
classified by the parties as one of the “Fundamental Representations” of the Acquisition Agreement).)



                                                        -9-
        Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 15 of 26




       A fraud claim arises when a party has unwittingly believed material false information and

acted to its detriment on the mistaken belief that the information was true. The Complaint alleges

that Libra was aware that the statements in question were untrue at the time it reaffirmed and

finally consummated this deal. Justifiable reliance is an essential element of Libra’s claim, Libra

cannot establish it, and Libra fails to state a fraud claim. (Opening Br., at 29.)

               2.        Libra relies on the Amended Closing Statement to support its claims.

       Given that the Amended Closing Statement is devastating to Libra’s claims, Libra goes to

great lengths to try to convince the Court not to consider it. (Opp. Br., at 2.) This argument fails.

       First, the incorporation by reference doctrine was created to prevent plaintiffs from doing

exactly what Libra has done: selectively quoting the contracts that form the basis of its claims, and

carefully omitting reference to contractual language that defeats those claims. As the Second

Circuit has explained:

               In most instances where this [incorporated material] exception is
               recognized, the incorporated material is a contract or other legal
               document containing obligations upon which the plaintiff’s
               complaint stands or falls, but which for some reason—usually
               because the document, read in its entirety, would undermine the
               legitimacy of the plaintiff’s claim—was not attached to the
               complaint.

Glob. Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006). The doctrine

“prevents plaintiffs from generating complaints invulnerable to Rule 12(b)(6) simply by clever

drafting.” Id. The CEW sale is central to this dispute—Libra cannot hide from the sale documents.

         Second, Libra put the Amended Closing Statement at issue, weeks ago, in support of its

motion to stay the Supply Agreement arbitration. (See ECF No. 64-2.) Further, in response to this

Motion, Libra relies on the Amended Closing Statement to resist arbitration and attempt to




                                                 -10-
         Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 16 of 26




establish venue in this Court. (Opp. Br., at 1-2, 13-14.) Libra cannot simultaneously ask the Court

to consider the Amended Closing Statement when it is convenient, and ignore the Amended

Closing Statement when it is not. The Amended Closing Statement is an integral part of Libra’s

claims, and should be considered on this Motion. (See also Opening Br., at 15 n.9, 19-20.)

                 3.       In any event, Libra fails to plead fraud with particularity.

        The interplay between the Amended Closing Statement and the allegations of the

Complaint highlights why fraud must be pled with particularity, and why the Complaint’s vague

and unsupported fraud claims should not survive. For claims of fraud, details are essential.

        For instance, “when” misrepresentations were allegedly made is a critical question here

because of the second closing. As another example, the Complaint fudges the line between the

legally distinct concepts of affirmative misrepresentation and fraud by omission, by loosely

identifying the subject-matter of the alleged fraud, but not “what” was said or not said, to “whom”

it was said or not said, the context of the statement or omission, and “how” the statement or silence

related causally to the events about which Libra claims injury.10

        Instead of explaining its fraud claims or addressing the substance of Defendants’

arguments, Libra’s opposition brief simply repeats the allegations of its Complaint and states in a

conclusory fashion that they are sufficient. Libra fails to plead fraud with enough specificity to




10
  Libra’s position on Andueza (CE’s, CEW’s and L’Anse’s President and Manager) is particularly confusing because
Libra accused Andueza of being an “unnamed co-conspirator” in pleadings before a Wisconsin court (Opening Br., at
12, n.6.), but in this action, Libra tries to make Andueza the “invisible man,” refusing to acknowledge his existence
in the Complaint and Libra’s pleadings before this Court.



                                                       -11-
         Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 17 of 26




satisfy Rule 9, or enough factual clarity to establish a plausible clam for relief. (Opening Br., at

28-30.) The Complaint fails to state a fraud claim, and Counts I, III and VI11 should be dismissed.

         B.       Libra Fails to State Fiduciary Duty Claims.

         Concerning fiduciary duty, Libra again parrots the conclusory allegations of the Complaint,

avoiding the material issues. First, Libra does not dispute that it pled that Brooks owed fiduciary

duties only to Libra Capital, and that Libra Capital has no standing to bring claims on behalf of

CE or L’Anse. That defect is fatal to Libra’s fiduciary duty claims against Brooks, and Libra’s

derivative claims of aiding and abetting Brooks’ alleged breaches. (Opening Br., at 6, 30-31.)

         Moreover, Libra cannot establish that Brooks, Hansen or Mikkelson owed fiduciary duties

to CE or L’Anse, a necessary element of Libra’s claims. (Id., at 30.) Delaware law affords LLCs

broad freedom to write their own rules in their operating agreements, instead of imposing common-

law fiduciary duties upon them.12 Officers of LLCs do not owe fiduciary duties by default, and to

show that Brooks, Hansen or Mikkelson owed fiduciary duties to CE or L’Anse, Libra would have

to demonstrate that the operating agreements of CE or L’Anse imposed such duties on officers.

         CE’s and L’Anse’s operating agreements, however, delegated “full authority” and “full

control” to run the companies to Managers Andueza and Diaz, who were the only parties who




11
   Moreover, Libra’s request in Count VI to rescind the Supply Agreement clearly falls within the Court’s holding in
the August 5 Order that disputes concerning the Supply Agreement must be arbitrated.
12
   See 6 Del. C. § 18-1101(b) (Delaware’s Limited Liability Act “give[s] the maximum effect to the principle of
freedom of contract and to the enforceability of limited liability company agreements.”); see also TravelCenters of
Am., LLC v. Brog, 2008 WL 1746987, at *1 (Del. Ch. Apr. 3, 2008) (“[L]imited liability companies are creatures of
contract, designed to afford the maximum amount of freedom of contract, private ordering and flexibility to the parties
involved.” (citation omitted)).



                                                        -12-
         Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 18 of 26




could approve the sale of CEW. 13 Officers like Brooks, Hansen and Mikkelson occupied an

inferior position, expressly subordinate to Managers Diaz and Andueza.14 Libra fails to address

the management structure it created for CE and L’Anse in their operating agreements, and the

cases Libra cites are inapposite, as they either involve dicta, corporations, officers who were also

managers, or LLCs where officers held the top positions and were de facto managers.15

         Delaware law permits sophisticated entities like Libra to write their own LLC rulebooks.

The rulebooks Libra created for CE and L’Anse do not impose fiduciary duties on officers,16 and

Delaware law strictly holds CE and L’Anse to the rules they wrote. Libra cannot establish that

Brooks, Hansen or Mikkelson owed fiduciary duties to CE or L’Anse, a necessary element of

Libra’s fiduciary duty claims, and Counts II and IV should be dismissed.




13
   (ECF No. 92-19 (“CE Operating Agreement”), § 4.2 (listing sale of any material asset as a major decision that
requires Manager approval); ECF No. 92-20 (“L’Anse Operating Agreement”), § 4.1 (providing that Managers
Andueza and Diaz “have full power and authority to do all things they deem necessary or desirable to conduct the
business of the Company.”).
14
   CE Operating Agreement, § 4.8, L’Anse Operating Agreement, § 4.3.
15
   Gantler v. Stephens addressed corporations. 965 A.2d 695, 708-09 (Del. 2009). In CMS, several of the officers were
also managers, and whether the remaining officers owed fiduciary duties was uncontested. CMS Investment Holdings,
LLC v. Castle, 2015 WL 3894021, at *18 (Del. Ch. June 23, 2015). Alchemy’s statement that officers owe fiduciary
duties was dicta, and cited Triple H as authority, while Triple H held only that managers owe duties by default. In re
Our Alchemy, LLC, 2019 WL 4447519, at *6 (Bankr. D. Del. Sept. 16, 2019); Triple H Family Ltd. P’ship v. Neal,
2018 WL 3650242, at *14 (Del. Ch. July 31, 2018), aff’d, 208 A.3d 703 (Del. 2019). WaveDivision involved an officer
who had ultimate authority in the management structure, and thus the court considered the officer a de facto manager.
WaveDivision Holdings, LLC v. Millennium Digital Media Sys., LLC, No. C.A. 2993-VCS, 2010 WL 3706624, at *19
(Del. Ch. Sept. 17, 2010). Here, Libra clearly put Managers Andueza and Diaz in charge of CE and L’Anse. Moreover,
the operating agreements of CE and L’Anse permit managers to have competing business interests, so any argument
that Brooks, Hansen and Mikkelson were de facto managers would be self-defeating, as that status would permit all
three Defendants to compete with CE and L’Anse. (CE Operating Agreement, at § 4.6 (permitting CE’s managers to
have competing interests and waiving the duty of loyalty); L’Anse Operating Agreement, at § 4.4 (waiving L’Anse
managers’ liability to L’Anse to the full (unlimited) extent permitted by the Delaware Limited Liability Act).)
16
   Libra’s employment agreements and handbook do not impose common-law fiduciary duties. Any violation of their
terms would sound in breach of contract, claims that would have to be arbitrated, and have not been brought.



                                                        -13-
        Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 19 of 26




       C.      Libra Fails to State Misappropriation or Stored Communications Act Claims.

       In defense of its intellectual property claims, Libra argues that, because the Acquisition

Agreement was “permeated by fraud,” CE’s sale to Niantic of all the intellectual property at issue

was invalid. (Opp. Br., at 10.) This argument tacitly admits that Libra’s misappropriation and

Stored Communications Act (“SCA”) claims are derivative of Libra’s fraud claims, and they fall

with the failure of those claims. Indeed, analysis of the Complaint and Libra’s arguments reveal

that Libra is actually alleging a fraud claim where the loss of intellectual property is an alleged

injury, suffered because Libra sold its intellectual property through a contract that was allegedly

induced by fraud. This is not a misappropriation or SCA claim.

       Libra also cherry-picks one sentence of the Acquisition Agreement and reads it out of

context, suggesting that CE’s sale of intellectual property was limited solely to information used

or held by CEW for use in CEW’s core business. (Opp. Br., at 10-11.) In fact, the unambiguous

terms of the agreement are far more expansive. CE sold to Niantic all “property, equipment and

physical or electronic media relating to communications and computer systems, including

computer hardware, networks, and peripherals,” all “IT Systems” and all “hardware and software

products” there were “otherwise made available by CEW in connection with the Business.”

(Acquisition Agreement, § 2.15(c)(iv), (v).) “Business” in turn is defined as the “business of CEW

as conducted immediately prior to the Closing Date.” (Id., § 2.15(c)(i).)

       All of the intellectual property and devices CEW had at the time of sale were in CEW’s

possession because of how Libra chose to operate CEW just before the Closing Date, and under

the clear language of the Acquisition Agreement, all of that intellectual property was sold to




                                               -14-
          Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 20 of 26




Niantic.17 Libra fails to state a separate misappropriation or SCA claim, and Counts V, VII and

VIII should be dismissed. As with its fraud and fiduciary duty claims, Libra’s intellectual property

claims are fatally flawed, and the dismissal should be with prejudice.18

III.     LIBRA FAILS TO ESTABLISH PERSONAL JURISDICTION OVER
         RIVERVIEW, AND FAILS TO STATE CLAIMS AGAINST RIVERVIEW,
         MIKKELSON, HANSEN OR CEW.

         Beyond the fatal flaws in all of Libra’s claims, the claims Libra brings against Riverview,

Mikkelson, Hansen and CEW are particularly specious, and do not satisfy the heightened pleading

standards set forth in Iqbal and Twombly. (Opening Br., at 19-21.)

         A.        Libra Fails to State a Claim or Establish Personal Jurisdiction Over
                   Riverview.

         Libra does not refute that mere affiliation with an alleged wrongdoer is insufficient to state

a claim. Instead, Libra inaccurately suggests that the Complaint alleges facts extending beyond

mere affiliation. (Opp. Br., at 11-12.) But the allegations Libra references assert only that: (1)

Niantic and Riverview are affiliated in some (unclear) fashion; and (2) Merle executed a letter of

intent “on behalf of Niantic” in which Merle confirmed that Niantic is “an affiliate of Riverview.”

(Complaint, ¶¶ 16, 35.)




17
   Libra further argues that the millions of dollars paid by Niantic to CE as part of the sale does not constitute sufficient
consideration for the intellectual property that was transferred. This argument fails under blackletter law, as a showing
of an exchange of something of value (even if only a peppercorn), is sufficient to demonstrate consideration.
18
   Tellingly, Libra does not ask the Court in its opposition brief for leave to amend its Complaint to shore up any
weaknesses that are the result of careless pleading. Indeed, based on discovery exchanged since the Complaint’s filing,
Libra could not even replead the same allegations it originally made (such as the false allegation that Brook has an
ownership interest in Niantic) without violating Rule 11. Because Libra does not demonstrate how it could cure the
terminal problems with its claims through artful repleading, amendment is futile, and the Court should dismiss all
claims with prejudice. (Opening Br., at 34-35.) Failing that, at minimum Libra should be required to provide a more
definite statement to explain the substance of its fraud claims. (Id., at 40.)



                                                           -15-
         Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 21 of 26




        Further stretching the allegations of the Complaint beyond their breaking point, Libra

suggests (although the Complaint alleges otherwise) that Merle was acting as Riverview’s agent

when he signed the letter of intent, making Riverview responsible for Merle’s conduct. (Opp. Br.,

at 12-13.) But the letter, which on its face is a “non-binding indication of interest,” is signed by

Merle as the Chief Executive Officer of Niantic. (ECF No. 108-2, at 1, 5.) And while the first page

of the letter provides some information about Riverview’s (and thereby Merle’s) background, and

two sentences about possible synergies with CEW, the rest of the five-page letter exclusively

discusses Niantic’s intent and proposal to purchase CEW. (Id., at 1-5.) Regardless, any initial

statements in the November 2019 letter of intent were expressly disclaimed and superseded, both

by the integrated January 2020 Acquisition Agreement (affirmed in the February 2020 Amended

Closing Statement) and by operation of the parol evidence rule.19

        The Complaint does not allege sufficient facts to create a reasonable inference that Merle

was acting on Riverview’s behalf during the sale transaction. On the contrary, all the sales

documents expressly state that Merle was acting on behalf of Niantic, the company who bought

CEW. Libra therefore fails to allege a plausible claim against Riverview and fails to state a claim.

        Further, it is undisputed that Riverview does not do business in New York. Libra argues

(in a footnote) that this Court has personal jurisdiction over Merle, and doubles-down on the

unsupported claim that Merle’s conduct is attributable to Riverview. (Opp. Br., at 13, n.6.) This

argument is undeveloped and waived. Tolbert, 242 F.3d at 75. At best, it falls with Libra’s failed




19
  See Acquisition Agreement, § 9.3; see also Gualandi v. Adams, 385 F.3d 236, 241 (2d Cir. 2004) (“extrinsic
evidence may not be used to modify, explain, vary or supplement the written integrated contract.”).



                                                   -16-
         Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 22 of 26




argument that Merle’s conduct on behalf of Niantic is imputed to Riverview.20 Libra’s claims

against Riverview should also be dismissed for lack of personal jurisdiction. (Opening Br., at 38.)

        B.       Libra Fails to State Claims Against Mikkelson or Hansen.

        Libra’s efforts to rehabilitate its deficient allegations against Mikkelson and Hansen are

utterly unpersuasive. Libra strains credulity by arguing that Mikkelson’s December 2019

“shredder” email (ECF No. 92-16) is indicative of Defendants’ conspiratorial intent against Libra,

when Mikkelson expressly suggests in that email that Defendants should run the plan by Libra’s

General Counsel (Diaz) for approval. 21 It is generally not a good practice, when entering into a

conspiracy, to suggest that you explain and seek approval for your plan from the general counsel

of the entity against whom you are conspiring, and nothing about Mikkelson’s email was secretive

or suggestive of mal intent.

        Similarly, Libra’s attempt to explain the supposedly nefarious nature of Mikkelson’s

“Uncle Steve” email (Opp. Br., at 15) is absurd. Mikkelson sent an email to Brooks in September

2019 indicating that Hansen had told Mikkelson that Brooks was in Spain. That’s it. Libra contends

that Mikkelson’s email was sent at a “critical” time (although the Complaint makes no such

allegation) and that it “unequivocally” confirms that Mikkelson and Hansen knew that Brooks was

in Spain soliciting investors to buy CEW in furtherance of a wrongful plot. (Complaint, ¶ 51.)

Nothing in that short email suggests anything of the kind, and there are any number of reasons

why Brooks, an executive of an international conglomerate, would be in Spain (such as to meet



20
   While Libra brings misappropriation claims against Merle, it brings no such claims against Riverview, and the
Complaint does not allege (and Libra has no good-faith basis to contend) that Riverview used or disclosed any of
Libra’s trade secrets, a necessary element of any misappropriation claim. (Opening Br., at 36-37.)
21
   Mikkelson also notes in that same email that third-party BMO would be contemporaneously sending loan documents
related to the shredder purchase to Diaz for Diaz’s approval. (Id., at 1.)



                                                      -17-
         Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 23 of 26




with his boss Andueza, who lives there). This email cannot possibly be enough to survive a motion

to dismiss. See Caines v. City of New York, 2015 WL 13021892, at *4 (S.D.N.Y. July 8, 2015)

(only reasonable inferences are drawn in plaintiff’s favor), aff’d, 649 F. App’x 74 (2d Cir. 2016).

        Libra’s argument that Mikkelson and Hansen misappropriated Libra’s trade secrets when

they disclosed CEW’s financial information to Niantic (as required by the Acquisition Agreement)

is equally absurd. (Opp. Br., at 15-16.) Admitting that the terms of the Acquisition Agreement

required the disclosures to Niantic, Libra argues that the scope of those required disclosures in the

contract allegedly exceeds the level of disclosure initially anticipated in a previously-executed

non-disclosure agreement (that Libra does not provide to the Court). In other words, Libra

disingenuously argues that, although it was contractually required to provide financial information

to Niantic, and Mikkelson and Hansen provided that information in compliance with Libra’s

contract, Hansen and Mikkelson knowingly misappropriated Libra’s trade secrets in doing so. But

a party cannot contractually agree to provide information to another party, and then accuse its

agents, in fulfilling that contractual obligation, of misappropriating trade secrets.22

        As a last resort, Libra insists that Brooks confessed to Hansen’s and Mikkelson’s

wrongdoing in a recorded conversation (although the Complaint does not specifically allege that

Hansen and Mikkelson were implicated). Suspiciously, Libra has refused to produce this alleged

recording to Defendants (the only thing Defendants requested in expedited discovery), despite

Defendants’ repeated requests. (Billings 8/7/20 Decl. ¶¶ 2-4.) Beyond the law’s inherent hostility



22
   Moreover, Libra contends that Mikkelson and Hansen disclosed this (contractually required) CEW financial
information to accelerate Niantic’s purchase of CEW. (Opp. Br., at 15-16.) But the Complaint alleges that Niantic was
Brooks’ “own entity.” (Complaint, ¶ 43.) So Libra is really arguing that Brooks, through Hansen and Mikkelson,
arranged to disclose financial information about CEW (that Brooks already knew) to himself for the purpose of
convincing himself to buy CEW. Again, this is not a plausible claim.



                                                       -18-
        Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 24 of 26




to establishing conspiracy through the uncorroborated testimony of a single accomplice, if the

recording is the sole piece of evidence standing in the way of dismissal of Libra’s claims, then

Libra should produce it, so that the Court can hear what Brooks actually said. And yet, Libra

refuses to turn over the recording.

       C.      Libra Does Not Dispute that the Complaint Fails to State a Claim Against
               CEW.

       In its opposition brief, Libra does not defend its claims against CEW or refute Defendants’

showing that the Complaint makes no factual allegation to show actionable misconduct by Libra’s

former subsidiary CEW. Libra tacitly concedes that it fails to state a claim against CEW, and the

Court should dismiss with prejudice all claims Libra brought against CEW.

       Taking a step back, the Supreme Court explained in Iqbal and Twombly that district courts

must have the power to insist upon specificity in pleadings, and the ability to dismiss complaints

that are implausible or have no reasonable likelihood of success. Bell Atl. Corp. v. Twombly, 550

U.S. 544, 558-559 (2007). Part of the Court’s motivation for establishing heightened pleading

requirements was a recognition that modern litigation is incredibly expensive. Id. A complaint

should not survive a motion to dismiss, and force opposing parties to endure costly discovery and

the prolonged reputational injury of being named as defendants in a public lawsuit, through

implausible allegations that are unlikely to be supported by evidence that could prevail at trial.

       Here, the Complaint Libra brings is crafted through the selective quoting and

mischaracterizing of contracts and other evidence, and Libra’s claims against CEW, Riverview,

Mikkelson and Hansen are particularly threadbare. When confronted, through this Motion, with

the paucity of its allegations and its misrepresentations concerning the few facts it does discuss,

Libra’s response was to escalate its rhetoric and insist that two emails—which no reasonable



                                                -19-
        Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 25 of 26




person would think twice about—are reflective of a dastardly conspiracy. The Court should

dismiss the Complaint to end the ongoing damage that Libra’s frivolous allegations have caused

and are continuing to cause Defendants to suffer.

                                         CONCLUSION

       For the foregoing reasons and in the interests of justice, the Defendants respectfully ask

the Court to grant Defendants’ Motion and dismiss this action in favor of arbitration. If the Court

concludes that any claims can be litigated, such claims should be transferred to the Western District

of Wisconsin. If the Court decides to address Libra’s substantive claims, it should dismiss all

Counts in the Complaint with prejudice for failure to state a claim. Moreover, beyond the fatal

flaws in all of Libra’s claims, its claims against Riverview, Mikkelson, Hansen and CEW are not

well-pled even under Libra’s strained theories, and should be dismissed with prejudice.

       Dated this 7th day of August, 2020

                                              By:      s/ Ryan M. Billings
                                                       Ryan M. Billings
                                                       S.D.N.Y. Bar No. RB0378
                                                       KOHNER, MANN & KAILAS, S.C.
                                                       4650 N. Port Washington Road
                                                       Milwaukee, WI 53212-1059
                                                       Telephone:    (414) 962-5110
                                                       Facsimile:    (414) 962-8725
                                                       Email:        rbillings@kmksc.com
                                                       Attorneys for Defendants Steven J. Brooks,
                                                       NianticVista Energy, LLC, Gregory Merle,
                                                       and Riverview Energy Corporation

                                                       -AND-

                                                       Benjamin LaFrombois, pro hac vice
                                                       William E. Fischer, pro hac vice
                                                       VON BRIESEN & ROPER, S.C.
                                                       2905 Universal Street, Suite 2
                                                       Oshkosh, WI 54904


                                                -20-
Case 1:20-cv-03746-LJL Document 111 Filed 08/07/20 Page 26 of 26




                                     Telephone:   (920) 233-4704
                                     Facsimile:   (920) 233-6055
                                     Email:       blafrombois@vonbriesen.com
                                                  wfischer@vonbriesen.com
                                     Attorneys for Convergen Energy WI, LLC,
                                     Theodore J. Hansen, and Brian R. Mikkelson




                              -21-
